341 S.W.3d 891 (2011)
Dustin WRIGHT, et al., Respondents,
v.
MH MILL CREEK, LLC, et al., Appellants.
No. WD 72265.
Missouri Court of Appeals, Western District.
June 7, 2011.
Joseph Thomas Welsh and Patric Linden, Kansas City, MO, for appellants.
Sudabeh Mirsafian Wright, Denver CO, for respondents.
Division Four: LISA WHITE HARDWICK, P.J., JAMES M. SMART, JR., J., and DAREN L. ADKINS, SP.J.

ORDER
PER CURIAM:
MH Mill Creek, LLC, and MacKenzie House, LLC, appeal the Jackson County Circuit Court's denial of their motion to compel arbitration. We affirm. Rule 84.16(b).